Case 5:18-cv-00285-JSM-PRL Document 21 Filed 03/05/19 Page 1 of 1 PageID 140


                        UNITED STATES DISTRICT COURT
                         MIDDLE DISTRICT OF FLORIDA
                               OCALA DIVISION

SANDRA LAURENTANO,

       Plaintiff,

v.                                                       Case No: 5:18-cv-285-Oc-30PRL

STERLING JEWELERS, INC. and DNF
ASSOCIATES, LLC,

       Defendants.


                                         ORDER

       The Court has been advised via a Notice of Pending Settlement as to Defendant

Sterling Jewelers, Inc., d/b/a J.B. Robinson Jewelers Only (Dkt. 20) that the above-styled

action has been settled. Accordingly, pursuant to Local Rule 3.08(b), it is

       ORDERED AND ADJUDGED that this cause is hereby DISMISSED without

prejudice as to Defendant Sterling Jewelers, Inc., d/b/a J.B. Robinson Jewelers, and subject

to the right of the parties, within sixty (60) days of the date of this order, to submit a

stipulated form of final order or judgment should they so choose or for any party to move

to reopen the action, upon good cause shown.         After that 60-day period, however,

dismissal shall be with prejudice. The Clerk is directed to terminate Defendant Sterling

Jewelers, Inc., d/b/a J.B. Robinson Jewelers, from this case.

       DONE and ORDERED in Tampa, Florida, this 5th day of March, 2019.




Copies furnished to:
Counsel/Parties of Record
